    Case: 1:17-cv-01309 Document #: 88 Filed: 12/20/18 Page 1 of 4 PageID #:206




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


Estate of F.A., deceased, by              MARIA
MUNOZ, Special Administrator;

                                         Plaintiff,
                                                                    No. 17 C 1309
                        V.

                                                                   Judge Gettleman
THE UNITED STATES OF AMERICA; and
EMERGENCY           MEDICAL        PHYSICIANS                   Magistrate Judge Kim
OF COOK COUNTY, LLC.;

                                      Defendants.


  PETITION TO APPROVE SETTLEMENT, ATTORNEY'S FEES AND COSTS, AND
                    DISTRIBUTION OF THE SETTLEMENT PROCEEDS

        NOW COMES the Plaintiff, Estate of FATIMA ALQUADI, deceased, by MARIA

MUNOZ, Special Administrator, by and through her attorneys, SALVI, SCHOSTOK &

PRITCHARD P.O., and respectfully petitions this Court for approval of this Petition to Approve

Settlement, Attorneys' Fees and Costs, and Distribution of the Settlement Proceeds. In support of

this Petition, the Plaintiff states as follows:


        1.      The Plaintiff brought a civil action to recover damages for medical negligence by

the Defendants relating to prenatal care and treatment rendered to Maria Munoz in June and July

2014 by various medical providers, including emergency medicine and obstetrics, acting as

Defendants' agents and/or employees, ultimately resulting in the stillbirth of Fatima Alqadi.

        2.      On November 6, 2018, this case proceeded to a settlement conference, resulting in

a global settlement of $500,000.

        3.      THE UNITED STATES OF AMERICA ("USA") has agreed to pay Plaintiff the

sum of $412,500.



                                                      1
Case: 1:17-cv-01309 Document #: 88 Filed: 12/20/18 Page 2 of 4 PageID #:207
Case: 1:17-cv-01309 Document #: 88 Filed: 12/20/18 Page 3 of 4 PageID #:208
Case: 1:17-cv-01309 Document #: 88 Filed: 12/20/18 Page 4 of 4 PageID #:209
